Citation Nr: 0606554	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  03-05 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right ankle 
disability, to include as secondary to a service-connected 
left ankle disability or a service-connected low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service in the Army from September 
1967 to September 1969 and from July 1974 to July 1978.  He 
also had active service in the Coast Guard from May 1980 to 
September 1980, from August 1981 to November 1981, from 
October 1984 to July 1987, from October 1987 to March 1988, 
and from June 1988 to June 1997.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which, in pertinent part, denied service 
connection for a right ankle disability.  The veteran's 
disagreement with that decision led to this appeal.  

In January 2004, the veteran testified from the Los Angeles 
RO at a video conference hearing before the undersigned 
Veterans Law Judge sitting in Washington, DC.  The Board 
remanded the case for additional development, and it has been 
returned to the Board for further appellate consideration.  
The Board notes that during the course of the appeal the 
veteran moved from California to Virginia, and hence has 
identified the RO in Roanoke, Virginia, on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for a right ankle 
disability, which he contends is the result of repeated ankle 
injuries in service.  The service medical records in the 
claims file do not document any right ankle injury, and the 
veteran has reported no post-service medical treatment or 
evaluation prior to 2000.  

At the January 2004 video conference hearing, the veteran 
testified that he first injured his right ankle in the 1974 
to 1976 time frame.  He said that he was on a training 
exercise and twisted his ankle when he jumped off his tank.  
He testified that he did not seek medical attention, but 
rather treated himself with ice and elevation of his ankle.  
He testified that he had a subsequent injury to his right 
ankle on active duty in 1991 during a basketball game.  He 
said that he did not have professional medical treatment but 
that his wife had him get into the bathtub and he later used 
icing, elevation, and Motrin.  He then testified that he 
seemed to recall seeking professional treatment but that it 
had been a long time ago and he could not remember.  

Later in the January 2004 personal hearing, the veteran 
testified that his wife was very aware that the basketball 
injury had occurred because she was the one who nursed him.  
He said that he had thought that it would be self serving to 
have her make a statement to VA.  At that time, the 
undersigned advised the veteran that a statement from his 
wife recalling his in-service injuries to his ankle would be 
relevant and that any supportive evidence he could submit 
concerning the in-service injury would be helpful.  

When the Board remanded the claim in July 2004, it requested 
a VA physical examination and medical opinion as to the 
relationship of any current right ankle disability to service 
or to his service-connected left ankle or service-connected 
low back disability.  At the resulting VA examination in 
September 2005, the veteran stated that in 1992 or 1993, 
while he was in the Coast Guard, he was playing basketball 
and came down on another player's foot and rolled his right 
ankle.  He said that he sought treatment at the Naval Station 
at Long Beach, California, and was placed on physical 
therapy.  The veteran went on to say that he tried to call 
and get records, but this base was closed and no records had 
been found.  He also said that his wife and friends would 
vouch for this.  The veteran also said that he had not had 
treatment since then and that he went to a chiropractor at 
one time.  

The physician who conducted the September 2005 examination 
reviewed the record, including service medical records in the 
claims file, reports of private X-rays taken in May 2001, and 
reports of September 2005 VA X-rays.  The private May 2001 
X-ray finding regarding the right ankle was "small bony 
density present adjacent to the medial malleolus, consistent 
with an old avulsion injury."  There was also a bone spur.  
The diagnosis was "Mild degenerative change, No fracture."  
On review of the September 2005 VA X-rays, the VA physician 
said that review of X-rays of both ankles revealed a 0.3 by 
0.5 centimeter oval bony-like object in the region of the 
retrocalcaneal bursa of the right ankle, which could 
represent a loose body or could be from and old fracture, or 
possibly developmental.   The clinical diagnosis at the 
September 2005 VA examination was "history of sprains of 
right ankle and right ankle pain history."  The physician 
noted that based on the September 2005 X-rays he ordered a 
Magnetic Resonance Imaging (MRI) study of the right ankle, 
which was scheduled for late October 2005.  

In the September 2005 VA examination report, the physician 
commented that he did not see any right ankle condition 
during active service and there was no history of any right 
ankle condition during the year following release from active 
duty.  The physician said that based on review of the claims 
file and his examination it was his opinion that there was no 
objective evidence of any right ankle condition during this 
period of time and therefore he would have to conclude that 
it was less likely than not that this current right ankle 
condition is service connected.  The physician also found no 
relationship of the right ankle condition to the veteran's 
service-connected left ankle disability or his service-
connected low back disability.  

Subsequent to the examination, the AMC took no action to 
attempt to obtain service medial records of treatment the 
veteran now remembers having at the Long Beach Naval Station.  
In order to assure full compliance with due process 
requirements, the Board must remand the claim so that action 
may be taken to attempt to obtain complete service medical 
records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  In view of the need to remand the claim for 
this reason, the Board will also request that the veteran be 
again advised to submit any other relevant evidence that 
might be available, to include statements from his wife and 
friends that may corroborate his testimony concerning the 
inservice right ankle basketball injury.  

In addition, the AMC should obtain and associate with the 
claims file all VA medical records dated subsequent to 
September 2005, including any report of the right ankle MRI 
study that was scheduled for October 2005.  38 C.F.R. 
§ 3.159(c)(2).

The AMC should then return the claims file to the physician 
who conducted the September 2005 VA examination for 
additional opinions on direct and secondary service 
connection with instructions that the right ankle injury is 
presumed to have occurred during service.  The examiner must 
review all of the relevant evidence in the claims file, to 
include any additional medical or radiographic records that 
may be obtained as the result of this remand.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the 
secondary aspect of the veteran's service connection claim, 
see also 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 
439 (1995).  It is pertinent to note that under Allen, supra 
and its progeny, secondary service connection may be found 
where a service-connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service- connected disorder).  (Emphasis 
added.)   

In view of the foregoing, the claim is REMANDED to the AMC/RO 
for the following actions:  

1.  Take appropriate action to attempt to 
obtain and associate with the claims file 
medical records pertaining to evaluation 
and/or physical therapy for a right ankle 
injury in the period from 1991 to 1993 at 
the Naval Station in Long Beach, 
California, noting that the veteran was 
serving in the United States Coast Guard 
during that period.  All leads concerning 
the location of any such records should 
be followed to their logical conclusion, 
and if the records are not available, 
this should be documented in the claims 
file.  

2.  Obtain and associate with the claims 
file all VA medical records for the 
veteran, including those from the VA 
Medical Center in Washington, DC, dated 
subsequent to September 2005, to include 
any report of an MRI study of the right 
ankle that was scheduled for October 
2005.  

3.  Contact the veteran and advise him 
that he should submit any relevant 
evidence that may be available concerning 
his right ankle disability, to include 
any statement from his wife and/or 
friends that may corroborate his 
testimony about his right ankle injury 
while playing basketball in service.  

Also request that the veteran identify 
the name, address, and approximate date 
of treatment of the chiropractor to which 
he referred at his September 2005 VA 
examination.  With authorization from the 
veteran, take action to obtain the 
requested records and associate them with 
the claims file.  If the requested 
records are not available, that fact 
should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

4.  Then return the claims file and a 
copy of this REMAND to the VA physician 
who conducted the September 2005 VA 
examination.  If that physician is not 
available, a new VA orthopedic 
examination should be obtained.  

In any event, either the physician who 
examined the veteran in September 2005, 
or the clinician who conducts a new 
examination if needed, should presume 
that the right ankle injury as described 
by the veteran in the early 1990s 
occurred during service.  With that 
presumption in mind, following a review 
of the relevant medical and radiographic 
(X-ray, MRI) evidence in the claims file, 
the clinician should provide an opinion 
as to whether it is at least as likely as 
not (i.e., whether there is a 50 percent 
or higher probability) that any current 
disability of the right ankle began 
during service or is related to any 
incident of service, including the 
undisputed right ankle injury while 
playing basketball in the early 1990s.  

The opinion should be based on a 
comprehensive review of the relevant 
evidence, to include the results of the 
May 2001 private X-rays, which showed a 
small bony density adjacent to the medial 
malleolus of the right ankle, consistent 
with an old avulsion injury; the 
September 2005 VA X-rays that were noted 
to show an oval bony-like object in the 
region of the retrocalcaneal bursa of the 
right ankle, which it was said could 
represent a loose body or could be from 
and old fracture, or possibly 
developmental; and a VA MRI study, if 
available, which was scheduled for 
October 2005.  

In addition, the physician should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
(again, whether there is a 50 percent or 
higher probability) that any current 
disability of the right ankle was caused 
or chronically worsened by the veteran's 
service-connected left ankle or his 
service-connected low back disability.  

The physician is advised that "as likely 
as not" and "more likely than not" 
supports the claim, whereas "less likely 
than not" weighs against a claim.

The clinician is further informed that 
with secondary service connection claims 
such as the one on appeal, aggravation 
for legal purposes has been defined as an 
additional increment of disability of the 
other condition (here right ankle 
disability) which is proximately due to 
or the result of a service-connected 
disorder(here a left ankle or low back 
disability).

The physician is also requested to 
provide a rationale for any opinion 
provided.

The claims file must be provided to the 
physician for review of pertinent 
documents and that it was available for 
review should be noted in the written 
report.  

5.  Then, after undertaking any 
additional development warranted by the 
state of the record, the AMC should 
readjudicate the claim for service 
connection for a right ankle disability, 
to include as secondary to the veteran's 
service-connected left ankle disability 
and/or his service-connected low back 
disability.  

6.  If the claim remains denied, the AMC 
should issue a supplemental statement of 
the case that addresses all evidence 
added to the record since the October 
2005 supplemental statement of the case 
and includes explicit reference to the 
law and regulation relating to claims for 
service connection and notice of all 
relevant action taken on the claim.  The 
veteran and his representative should be 
provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R.F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

